Case 1:20-cv-21302-RNS Document 10 Entered on FLSD Docket 07/01/2020 Page 1 of 1



                             United States District Court
                                       for the
                             Southern District of Florida
   Corina Wondoloski, as parent and  )
   natural guardian of R.W., a minor,)
   Plaintiff,                        )
                                     ) Civil Action No. 20-21302-Civ-Scola
   v.                                )
                                     )
   NCL (Bahamas) Ltd., Defendant.    )
                         Order Approving Settlement

         This matter is before the Court upon the parties’ joint request for approval
  of the settlement agreement made in favor of a minor (ECF Nos. 6, 9). This Court
  having been advised of the settlement and being otherwise advised in the
  premises, hereby approves the settlement made on behalf of minor, R.W., by his
  mother and natural guardian, Corina Wondoloski. The net settlement funds shall
  be disbursed to a custodial account for R.W. and held in such account until R.W.
  attains the age of 18 years old.
         By July 22, 2020, the Plaintiff must file a stipulation of dismissal, under
  Federal Rule of Civil Procedure 41(a)(1)(A)(ii), or a motion to dismiss, consistent
  with Rule 41(a)(2). If the Plaintiff files a stipulation of dismissal under Rule
  41(a)(1)(A)(ii) and the parties wish to have this Court retain jurisdiction to enforce
  any settlement agreement, the stipulation of dismissal must include the
  following sentence: “The effectiveness of this stipulation of dismissal is
  conditioned upon the Court’s entry of an order retaining jurisdiction to enforce
  the terms of the parties’ settlement agreement.” This sentence is necessary
  because a stipulation of dismissal is otherwise self-executing and deprives the
  Court of jurisdiction to do anything further. See Anago Franchising, Inc. v. Shaz,
  LLC, 677 F.3d 1272, 1280 (11th Cir. 2012). In the meantime, this case shall
  remain closed.
         Done and ordered at Miami, Florida, on July 1, 2020.



                                                ___________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
